Case 8:19-cv-00082-JLS-KES Document 94 Filed 04/27/20 Page 1 of 2 Page ID #:1830
                                                                     DENIED
                                                        BY ORDER OF THE COURT
  1                                                    NO SHOWING OF GOOD CAUSE
  2
          On March 23, 2020 the Court granted TP Link’s Motion to Strike two of Careful
  3       Shopper’s counterclaims under California’s anti-SLAPP statute. (Doc. 82.) In
          compliance with that Order, on April 20, 2020, TP Link filed its request for attorney’s
  4       fees incurred in connection with bringing its Motion to Strike. (Doc. 92.) Careful
          Shopper now seeks leave to exceed the 25-page limit placed on the length of its
  5
          opposition brief under Local Rule 11-6. Careful Shopper states it requires “30 pages,
  6       including approximately 12 footnotes, 6 of which are 10 lines or more” to respond to
          TP Link’s fees motion. (Doc. 93 at 3.) TP Link stipulated to the request as a
  7       courtesy. (Id.) Careful Shopper states that there is good cause to exceed the page
          limit because it must fully respond to each issue raised in TP Link’s fees motion. (Id.)
  8       The body of that motion (Doc. 92) is twelve pages. The Court is confident in
          counsel’s ability to set forth Careful Shopper’s arguments in an opposition brief that
  9
          complies with the Local Rule’s page limit. Careful Shopper’s opposition shall not
 10       exceed 25 pages. Nor may footnotes be employed to skirt the page limit.

 11       Date: 04/27/2020      Judge Josephine L. Staton
 12                             UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
 13
                                        SOUTHERN DIVISION
 14
 15 TP-LINK USA CORPORATION,                            CASE NO.: 8:19-CV-00082-JLS-KES
 16               Plaintiff,
                                                        Hon. Josephine L. Staton
 17        v.
 18 CAREFUL SHOPPER, LLC, ADAM                          [PROPOSED] ORDER ON JOINT
                                                        STIPULATION REGARDING
    STARKE, SORA STARKE, and DOES                       ENLARGEMENT OF CAREFUL
 19 1 through 10, inclusive,                            SHOPPER’S BRIEF IN
 20                                                     OPPOSITION TO TP-LINK’S
                  Defendants.                           MOTION TO FIX ATTORNEY FEES
 21                                                     [ECF 92]

 22 CAREFUL SHOPPER, LLC,
 23                Counterclaimant-
                   Third-Party Plaintiff,
 24
           v.
 25
    TP-LINK USA NORTH AMERICA
 26 INC. and AUCTION BROTHERS, INC.
    dba AMAZZIA,
 27
              Third-Party Defendants.
 28
                                                                                No. 8:19-CV-00082-JLS-KES
                   [PROPOSED] ORDER ENLARGEMENT OF CAREFUL SHOPPER’S BRIEF
Case 8:19-cv-00082-JLS-KES Document 94 Filed 04/27/20 Page 2 of 2 Page ID #:1831



  1        The Court having considered the Parties’ Joint Stipulation Regarding
  2 Enlargement of Careful Shopper’s Brief in Opposition to TP-Link’s Motion to Fix
  3 Attorney Fees (ECF 92), hereby ORDERS that:
  4        Careful Shopper’s page limit for its memorandum of points in opposition to TP-
  5 Link’s Motion to Fix Attorney Fees may be expanded to 30 pages, as further described
  6 in the Joint Stipulation.
  7
  8
  9 IT IS SO ORDERED.
 10
 11 Dated: ________________________, 2020
 12
 13                                                       DENIED
 14                                               BY ORDER OF THE COURT
                                                  Hon. Josephine L. Staton
 15
                                                  United States District Judge
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                              1                     No. 8:19-CV-00082-JLS-KES
                  [PROPOSED] ORDER ENLARGEMENT OF CAREFUL SHOPPER’S BRIEF
